Exhibit 10.2
Execution Copy
FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
     This First Amendment (the “First Amendment”) to that certain Employment
Agreement dated effective as of June 1, 2007 by and between HCC INSURANCE
HOLDINGS, INC (the “Company” or “HCC”) and MICHAEL J. SCHELL (“Executive”) (the
“Agreement”) is effective as of December 19, 2008. Capitalized terms used herein
and not otherwise defined shall have the meaning set forth in the Agreement.
     In consideration of the covenants and agreements of the parties set forth
below and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:
1. The first sentence of Section 3(f) of the Agreement is deleted in its
entirety and replaced with the following:
The Company shall provide to Executive a term life insurance policy or policies
in an aggregate face amount of $1,000,000 and shall pay the premiums therefor
during the Term.
2. The first sentence of Section 5(c) of the Agreement is deleted in its
entirety and replaced with the following:
Executive agrees that Executive shall not, at any time during the period of two
(2) years after the termination of the Term for any reason other than
termination by the Company without Cause, within any of the markets in which the
Company has sold products or services or formulated a plan to sell products or
services into a market during the last twelve (12) months of Executive’s employ;
engage in or contribute Executive’s knowledge to any work which is competitive
with or similar to a product, process, apparatus, service, or development on
which Executive worked or with respect to which Executive had access to
Confidential Information while employed by the Company. In the event of a
termination without Cause by the Company, the restrictions in the preceding
sentence shall not be applicable to Executive.
3. The first sentence of Section 5(d) of the Agreement is deleted in its
entirety and replaced with the following:
Executive further agrees that for a period of two (2) years after the
termination of the Term for any reason other than termination by the Company
without Cause, he will not solicit or accept any business from any customer or
client or prospective customer or client with whom Executive dealt or solicited
while employed by Company during the last twelve (12) months of his employment.
In the event of

1



--------------------------------------------------------------------------------



 



a termination without Cause by the Company, the restrictions in the preceding
sentence shall not be applicable to Executive.
4. All other provisions of the Agreement remain in full force and effect and are
not altered by this First Amendment.
     IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of December 19, 2008.

         
EXECUTIVE:
  COMPANY:    
 
       
 
  HCC INSURANCE HOLDINGS, INC.    
 
       
/s/ Michael J. Schell
 
  /s/ Frank J. Bramanti
 
   
Michael J. Schell
  Frank J. Bramanti,
Chief Executive Officer    
 
       
Date: December 19, 2008
  Date: December 19, 2008    
 
       
 
  Acknowledged by:    
 
       
 
  /s/ John N. Molbeck, Jr.
 
   
 
  John N. Molbeck, Jr.,
President and Chief Operating Officer    

2